Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
COMMENT
This Allowance will replace the Final Action sent on 6/03/2022.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18-20 directed to Invention II non-elected without traverse.  Accordingly, claim 18-20 have been cancelled.
Reasons for Allowance
	Claims 1,3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1,
Ye discloses the method comprising a thin film transistor (TR) and pixel electrode (PX) and applying a conductive paste (SCE1,SC2) on the side of the display panel; and patterning the conductive paste using a patterning laser beam [0062].
Mathew discloses (Fig. 10E) a laser to cut a polarizer attached to a display.
Ting discloses (Fig. 2) a laser to cut a polarizer attached to a display.
Higano discloses (Fig. 16) a laser to cut a polarizer attached to a display and teaches cutting the polarizer before the edge of the substrate.
It would not have been obvious to one of ordinary skill in the art to include another reference to disclose wherein the side of the display device is simultaneously polished as the polarizing layer is being cut.
Claims 3-13 depends on Claim 1, therefore are allowable.
Regarding Claim 14,
Ye discloses, the method comprising: applying a conductive paste (SDE1,SDE2) on at least one lateral side of a display panel, the display panel comprising a thin film transistor (TR) and a pixel electrode (first electrode [0042]).
The prior art does not disclose nor would it be obvious to include another reference to disclose hardening the conductive paste using a hardening laser beam ; and forming a plurality of side conductive patterns by patterning the hardened conductive paste using a patterning laser beam.
Claims 15-17 depends on Claim 14, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871